DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang, US Patent No. 8,776,771.
Regarding claim 12, it is noted that the claims are directed to an apparatus per se, not a method of operation. It is well settled case law that such limitations, which are essentially method limitations or statements of intended or desired use, do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; and, Ex parte Masham, 2 USPQ2nd 1647.

A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2nd 1647.

Claims directed to apparatus must be distinguished from the prior art in terms of the structure rather than functions.  In re Danly, 120 USPQ 528, 531.

and,

Apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

Applicant should note that the limitation of “intended to obturate a duct for ejecting cartridges from a turret” is not construed as a positive limitation as it pertains to a duct for ejecting cartridges from a turret and does not require any actual structure of the cap of claim 12.  The limitations regarding the duct and turret are in the form of functional statements of intended use and these elements are not positively recited in claim 12.  If the applicant wants positively limit the claim to these limitations they can be claimed in combination with the cap similar to that of claim 22.   
Furthermore, the intended use recitation of obturating a duct of a turret has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 487 (CCPA 1951). In the instant case, the structure of the cap is described in the body of the claim in a manner which does not depend on the preamble for completeness.

Regarding claim 19, Yang further discloses the shell has a substantially hemispherical shape (shown best in figures 3-4 and 7)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Dawson, US Patent No. 3,005,573.
Regarding claims 13 and 16-17, Yang discloses the claimed invention except for a thinner area at the vicinity of an axial part of the shell or due to a difference in curvature. Nonetheless, Dawson teaches a shell which includes a thinner area at the vicinity of an axial part of the shell (Dawson 1:50-53 and 2:24-35) and the thinner area results from the presence of a different radius of curvature among a peripheral part and a median part at the convex/concave face of the shell (Dawson, figure 3 and as described in 1:50-53 and 2:24-35, the thicker area at the base 10 and thinner area at the juncture 14 is necessarily defined by a difference in radius of curvature)
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Yang to have a thinner area at the base of the sectors similar to that as taught by Dawson in order to facilitate hinging of the sectors away from a center axis of the shell at a desired location, ensure the sectors can easily move out of the path of a projectile .

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ramsden, US Patent No. 3,176,712.
Regarding claim 14, Yang discloses the claimed invention as articulated above except for a thinner area defined by a land. Nonetheless, Ramsden provides a teaching of a rubber sealing disc used in a duct and the disc having a thinner area defined by a land (19 as shown in figures 1 and 2 for example)
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Yang to have a thinner area similar to that as taught by Ramsden in order to provide a portion of the shell which is more flexible than the surrounding area and first to yield in order to minimize the interference with the projectile of the cartridge being expelled.
Regarding claims 15-17, Yang discloses the claimed invention and, as modified by Ramsden above, the shell has a thinner area for at least the reasons articulated above.
Ramsden further teaches the thinner area (19 as in figure 2 for example) results from a difference in curvature of one side of the disc to the curvature of the other side of the disc. Therefore it would have been obvious to one of ordinary skill in the art to modify the shell of Yang to have a thinner area as a result of a different radius of curvature among a peripheral part and a median part at the concave face of the shell, a different radius of curvature among a .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hammer, US Patent No. 587,731.
Regarding claim 18, Yang discloses the claimed invention except for the shell having a reduced thickness located at the base of the sectors. Nonetheless, Hammer teaches an attachment for sealing the barrel and teaches a thinner area 7 at the base of the sectors as shown in figures 4 and 6 for example.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Yang to have a thinner area at the base of the sectors similar to that as taught by Hammer in order to facilitate hinging of the sectors away from a center axis of the shell such that the sectors can easily move out of the path of a projectile and to allow for control of the level of pressure resistance provided by the cap such that the thinner area is tailored to allow optimal passage of the projectile while still providing a significant backflow protection.

Claims 12, 19 and 21 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Patry, European Patent Number 1,468,240 in view of Yang.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Patry, European Patent Number 1,468,240 in view of Yang.
Regarding claims 12, 19 and 21, the claims stand rejected by Yang above. This alternative rejection is in no way an admission by the Examiner that the rejection of Yang is any less valid. Instead, the alternative rejection is provided in order to provide a clear and thorough examination record. 
Regarding claims 12 and 22, Patry discloses a turret (1) comprising a duct (shown in figure 6 as closed by 24 on one end with 25 in the duct) for ejecting cartridges (25) between an area inside the turret and outside (figures 6 and 7) where the duct has a cap (24) having a circular base (figure 6) and broadly, yet reasonably, has shell with a dome profile and convex and concave faces ( figures 6 and 7), the cap being flexible so as to maintain a closed position and return to a closed position after passage of a cartridge (as admitted by the applicant in the specification “a membrane or a cap which includes lips that move away from each other when the cartridges pass and that become again contiguous after the cartridge has passed.” And by Patry “The member 24 may for example be a diaphragm whose lips remain closed between the passage of two consecutive bushings as shown in FIG. 6. The opening of these lips is controlled during the passage of the sleeve 25 as shown in Figure 7. During its advance generated by the pusher, the socket causes the opening of the means 24.”) and Patry describes the intended use of the cap to allow passage of objects in one direction while preventing flow of air or infiltration 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the cap or membrane of Patry to have a backflow filter structure 
Regarding claim 24, Patry as modified by Yang further discloses the cap is oriented with a convex face toward the exterior (Patry figure 6 shows orientation of the cap and as modified by Yang, the convex face would face the exterior)
Regarding claim 23, Patry as modified by Yang discloses the claimed invention except for the cap is oriented with its convex face towards the inside area. Nonetheless it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse dome portion of the cap to have the convex face facing inward, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ167. Modifying the cap to have the convex face facing inward would have been obvious for any number of reasons including, but not limited to, not modifying the envelope of the turret or turret duct, ease of manufacture, desired performance of the projectile, etc.

s 13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patry as modified by Yang in view of Dawson, US Patent No. 3,005,573.
Regarding claims 13 and 16-17, Patry as modified by Yang discloses the claimed invention except for a thinner area at the vicinity of an axial part of the shell or due to a difference in curvature. Nonetheless, Dawson teaches a shell which includes a thinner area at the vicinity of an axial part of the shell (Dawson 1:50-53 and 2:24-35) and the thinner area results from the presence of a different radius of curvature among a peripheral part and a median part at the convex/concave face of the shell (Dawson, figure 3 and as described in 1:50-53 and 2:24-35, the thicker area at the base 10 and thinner area at the juncture 14 is necessarily defined by a difference in radius of curvature)
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the combination of Patry and Yang to have a thinner area at the base of the sectors similar to that as taught by Dawson in order to facilitate hinging of the sectors away from a center axis of the shell at a desired location, ensure the sectors can easily move out of the path of a projectile and to allow for control of the level of pressure resistance provided by the cap such that the thinner area is tailored to allow optimal passage of the projectile while still providing a significant backflow protection.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patry as modified by Yang in view of Ramsden, US Patent No. 3,176,712.
Regarding claim 14, Patry as modified by Yang discloses the claimed invention as articulated above except for a thinner area defined by a land. Nonetheless, Ramsden provides a 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the combination of Patry and Yang to have a thinner area similar to that as taught by Ramsden in order to provide a portion of the shell which is more flexible than the surrounding area and first to yield in order to minimize the interference with the projectile of the cartridge being expelled.
Regarding claims 15-17, Patry as modified by Yang discloses the claimed invention and, as modified by Ramsden above, the shell has a thinner area for at least the reasons articulated above.
Ramsden further teaches the thinner area (19 as in figure 2 for example) results from a difference in curvature of one side of the disc to the curvature of the other side of the disc. Therefore it would have been obvious to one of ordinary skill in the art to modify the shell of Yang to have a thinner area as a result of a different radius of curvature among a peripheral part and a median part at the concave face of the shell, a different radius of curvature among a peripheral part and a median part at the convex face of the shell or a different radius of curvature among a peripheral part and a median part at the concave face and at the convex face of the shell because Ramsden provides a clear teaching that a thinner area is achieved by a difference in curvature from one side of a surface to the other and it would have been a matter of design choice by one of ordinary skill in the art to select which radius of curvature to alter. Altering the radius of curvature of the convex face, concave face or peripheral and median part of the shell would have been obvious for any number of reasons including, but not limited to, .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patry as modified by Yang in view of Hammer, US Patent No. 587,731.
Regarding claim 18, Patry as modified by Yang discloses the claimed invention except for the shell having a reduced thickness located at the base of the sectors. Nonetheless, Hammer teaches an attachment for sealing the barrel and teaches a thinner area 7 at the base of the sectors as shown in figures 4 and 6 for example.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the combination of Patry and Yang to have a thinner area at the base of the sectors similar to that as taught by Hammer in order to facilitate hinging of the sectors away from a center axis of the shell such that the sectors can easily move out of the path of a projectile and to allow for control of the level of pressure resistance provided by the cap such that the thinner area is tailored to allow optimal passage of the projectile while still providing a significant backflow protection.
Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 12-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claim 25 is allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641